— Judgment, Supreme Court, New York County (Edward McLaughlin, J.), rendered on January 18, 1989, convicting defendant, upon his plea of guilty, of criminal sale of a controlled substance in the second degree, and sentencing him to an indeterminate sentence of 4 years to life, unanimously modified, on the law, to reverse the sentence and to remand the matter for resentencing, and otherwise affirmed.
On January 18, 1989, the defendant was sentenced using an incomplete presentence report. As the People properly concede, the matter must be remanded for resentencing. (People v Washington, 172 AD2d 460.) Concur — Carro, J. P., Milonas, Ellerin, Ross and Asch, JJ.